976 F.2d 1444
142 L.R.R.M. (BNA) 2704, 298 U.S.App.D.C. 140
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.LOCAL 300, NATIONAL POSTAL MAIL HANDLERS UNION, et al. Appellantsv.NATIONAL POSTAL MAIL HANDLERS UNION, et al., Appellees
Nos. 91-5196, 91-5115.
United States Court of Appeals, District of Columbia Circuit.
Oct. 21, 1992.

Before MIKVA, Chief Judge, and WALD and HARRY T. EDWARDS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These cases were considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs and oral argument of counsel.   The arguments have been accorded full consideration by the Court and occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   Substantially for the reasons stated by the District Court, see 764 F. Supp. 199 (D.D.C.1991), it is


2
ORDERED AND ADJUDGED by this Court that the judgments of the District Court are affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven (7) days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.